Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 5/18/21 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2017/0063720 to Foskett et al.

a. 	As per claim 1, Foskett et al teaches a system, comprising: one or more hardware processors; and a non-transitory memory, accessible by the one or more hardware processors (See paragraph [0026]), and storing instructions that, when executed by the one or more 

b. 	As per claim 9, Foskett et al teaches a method for associating computational resources with metadata (See paragraph [0020]), the method comprising:
in response to performance of a network discovery process within a computer network (See paragraph [0038]), identifying a plurality of resources within the computer network (See paragraph [0032]); receiving an input selecting a descriptor for one or more resource of the plurality of resources (See paragraph [0015]); and associating the one or more resources with corresponding metadata derived from the descriptor, wherein the corresponding metadata indicates an association of the one or more resources to a corresponding parameter relating to resource provisioning (See paragraph [0053-0054 and 0061]).

c. 	As per claim 17. Foskett et al teaches A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, cause the processor to perform operations comprising: in response to performance of a network discovery process within a computer network (See paragraph [0038]), identifying a plurality of resources 

d. 	As per claims 2, 10 and 18, Fosket et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operation of identifying the plurality of resources comprises: determining that the plurality of resources are not associated with metadata stored in a configuration management dataset, wherein identifying the plurality of resources within the computer network is based on the plurality of resources being determined to not be associated with the metadata (See paragraph [0027 and 0029]).

e. 	As per claims 3, 11 and 19, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operations comprise: generating configuration item data based on the one or more resources being associated with the corresponding metadata; and storing the configuration item data in the configuration management dataset (See paragraph [0064-0065]).

f. 	As per claims 4, 12 and 20, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operations comprise: determining an application programming interface associated with the corresponding metadata based on a 

g. 	As per claim 5, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein a first resource of the one or more resources originates from a first provider, and wherein a second resource of the one or more resources originates from a second provider (See paragraph [0053]).

h. 	As per claims 6 and 14, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operations comprise: grouping the one or more resources into a platform agnostic group based on the corresponding parameter, wherein the corresponding parameter is associated with a corresponding provider, a cost center, a department, a project, a service, an application, or a user, or any combination thereof (See paragraph [0060]).

i. 	AS per claims 7 and 15, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operations comprise: sending a message to the first provider or the second provider, wherein the message comprises a request for an identity of an application programming interface associated with the first provider or the second provider, wherein the corresponding metadata is based on the identity of the application program interface (See paragraph [0032], application programming interfaces (APIs) 302, 304, and 306 to transmit discovery request messages 308, 310, 312 to the target virtual hosting platforms 314, 316, and 318 of the service providers 102, 106, and 108 respectively).

j. 	As per claims 8 and 16, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al wherein the operations comprise: processing an event associated with the corresponding parameter using a superset of resources comprising the plurality of resources and a second plurality of resources, wherein the superset of resources is provisioned to the computer network (See paragraph [0060]).


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2018/0102934 to Ly et al teaches a service layer resource management for generic internetworking and extensibility.
U.S. Publication No. 2017/02154588 to Murthy et al teaches enterprise cloud garbage collector2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444